989 A.2d 341 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
Wendy R. DYER, Petitioner.
No. 604 MAL 2009.
Supreme Court of Pennsylvania.
February 17, 2010.

ORDER
PER CURIAM.
AND NOW, this 17th day of February, 2010, the Petition for Allowance of Appeal is GRANTED, the order of the Superior Court is VACATED, and the case is REMANDED for reconsideration in light of Commonwealth v. Haag, ___ Pa. ___, 981 A.2d 902 (2009).
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.